Citation Nr: 1613910	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a sleep disorder.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a chronic fatigue.  

3.  Entitlement to service connection for a sleep disorder including sleep apnea, to include as due to chronic fatigue syndrome.

4.  Entitlement to service connection for hypertension, to include as due to chronic pain.

5.  Entitlement to service connection for pain disorder, to include as due to secondary to the service connected bilateral knees disability.

6.  Whether new and material evidence has been submitted to reopen the claim for service connection for Gulf War Syndrome.

7.  Entitlement to an increased disability rating for right knee patellofemoral pain syndrome with degenerative joint disease (DJD), currently rated as 10 percent disabling.

8.  Entitlement to an increased disability rating for left knee patellofemoral pain syndrome with DJD, currently rated as 10 percent disabling.

9.  Entitlement to an increased disability rating for instability of the left knee, currently rated as 10 percent disabling.  

10.  Entitlement to an increased disability rating for allergic rhinitis, currently rated as 10 percent disabling.

11.  Entitlement to an increased disability rating for posttraumatic stress syndrome (PTSD), currently rated as 50 percent disabling from September 3, 2009 to April 13, 2011.

12.  Entitlement to an earlier effective date, prior to September 3, 2009, for the grant of service connection for PTSD.

13.  Entitlement to an earlier effective date, prior to April 14, 2011, for the grant of special monthly compensation (SMC).

14.  Entitlement to an earlier effective date, prior to April 14, 2011, for the grant of Dependents Educational Allowance (DEA).


REPRESENTATION

Appellant represented by:	The National Veterans Disability Advocates, LLC




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION


The veteran had active service from June 1981 to July 1992.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by various  Department of Veterans Affairs (VA) Regional Office (RO), most recently, the RO in Columbia, South Carolina.  

The Veteran was scheduled for a videoconference hearing in September 2015.  In a statement that same month, he withdrew his request for a hearing.  

In an August 1997 rating decision, the RO denied service connection for sleep problems and fatigue.  Thereafter, the Veteran, on several occasions, attempted to file claims for several disabilities, to include sleep problems and fatigue.  From the language of the rating decisions which followed the August 1997 decision, it appears the RO has addressed the Veteran's claims as one for service connection for Gulf War Syndrome.  In July 2009, the Veteran filed a claim for service connection for sleep apnea and chronic fatigue.  The Board finds that, at least with regards to sleep problems and fatigue, that the August 1997 rating decision addressed the disabilities individually and therefore, the Veteran's July 2009 claim is more properly considered as a request to reopen a previously denied claim.  Therefore, the Board has recharacterized these issues as shown on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability rating for cataracts of the left eye has been raised by the record in a June 2002 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

All of the issues, except for the request to reopen the claim for service connection for sleep problems, which is being granted herein, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for sleep problems was denied by the RO in a decision of August 1979.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's August 1979 decision is relevant and probative of the issue at hand.


CONCLUSIONS OF LAW

1.  The August 1979 decision, which denied service connection for sleep problems, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the August 1979 decision, which denied service connection for peptic ulcer, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Claim to Reopen Claim for Service Connection for Sleep Problems

Service connection for sleep problems was denied in an August 1979 decision on the basis that there was no diagnosed disability.  The Veteran did not appeal the decision and it became final.

At the time of the decision, the record included service medical records and private treatment records, as well as the Veteran's statements.  The records were completely silent for any diagnosis of any sleep problems.  

Submitted since the RO's August 1979 decision are numerous private medical treatment records showing a diagnosis of sleep apnea.  Specifically, VA outpatient treatment records of December 2008, note a diagnosis of sleep apnea.  

The RO's August 1979 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the August 1979 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was no diagnosis of a sleep disability.  Since that determination evidence has been introduced of a diagnosis of sleep apnea.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 


ORDER

The request to reopen the claim for service connection for sleep apnea is granted.


REMAND

A review of the claim file shows that there may be outstanding VA records that need to be obtained prior to deciding the claims.  

In a print out of a May 2011 SHARE entry, it is noted that the Veteran had contacted the VA with regards to evidence he had submitted regarding his claim for vocational rehabitation benefits.  There is no specification of the evidence submitted, whether a claim was granted, or whether there has been treatment provided associated with the Veteran's request for vocational rehabilitation benefits.  Given that records associated with any attempt for VA vocational rehabilitation benefits may be outstanding, the Board finds that any records related to a vocational rehabilitation claim and/or treatment, should be requested and associated with the claim file prior to deciding the pending claims.  As it is unknown what is contained in these documents, the Board will defer action on all of the issues on appeal until the outstanding records have been obtained.

As to the claim for service connection for hypertension, the RO has adjudicated the issue on a direct basis and also as due to pain and the service connected PTSD.  The Veteran was afforded a VA examination in November 2012.  At the time, the examiner stated that PTSD is more likely aggravated by substance abuse; however, the examiner failed to directly address any relationship between hypertension and PTSD or pain related to service connected disability.  The Board finds that the opinion provided is not adequate and a new opinion is needed.

Moreover, the Board notes that Federal Register statement of June 28, 2005, 70 F.R. 37040, notes that presumption of service connection was warranted for hypertensive vascular disease for prisoners of war (POW).  It was reasoned that presumption of service connection was warranted on the basis that based on several medical studies veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infraction, and since POWs have a relatively high rate of PTSD incurrence, they would presumably be at risk of cardiovascular disease to include hypertension.  On remand the examiner must consider the Federal Register statement in their opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request any and all VA vocational rehabilitation records that may be outstanding for any claims filed by the Veteran for vocational rehabilitation benefits and/or any treatment provided.  All efforts to obtain any outstanding records should be clearly documented in the claim file.  If there are no records, it should be clearly documented in the claim file.  

2. The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his current hypertension.  The claim folder must be made available to the examiner and the examiner must state a review of the claim file was conducted.  After an appropriate examination of the Veteran, the examiner must provide a response to the following inquiry:

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hypertension was caused or aggravated beyond its natural progression by his service connected PTSD or pain caused by his service connected bilateral knees disability.  The examiner must specifically address the Federal Register findings cited in the remand above.

The examiner should discuss any relationship between hypertension and PTSD or chronic pain, regardless of whether it is found that the Veteran's substance abuse has contributed to his hypertension.

A complete rationale for any opinion rendered must be provided.  

3. Following completion of the above, adjudicate the issues on appeal.  If the decisions remain adverse to the appellant, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


